PER CURIAM:
Thomas Lester Ketelsen appeals the district court’s order denying Ketelsen’s motion to amend the 2004 judgment sentencing him to 210 months’ imprisonment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Ketelsen, No. 1:04-cr-00070-LHT-1, 2008 WL 2899668 (W.D.N.C. July 21, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.